UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7532



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGG EDWARD PARKER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-99-70054, CA-02-907-7)


Submitted:   December 16, 2002         Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregg Edward Parker, Appellant Pro Se. Anthony Paul Giorno, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregg Edward Parker seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B) (2000). When, as here,

a district court dismisses a § 2255 motion solely on procedural

grounds, a certificate of appealability will not issue unless the

movant can demonstrate both “(1) ‘that jurists of reason would find

it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).        We

have reviewed the record and conclude for the reasons stated by the

district court that Parker has not made the requisite showing. See

United States v. Parker, Nos. CR-99-70054; CA-02-907-7 (W.D. Va.

Sept.   11,   2002).   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            DISMISSED


                                 2